Case 8:18-cv-02869-VMC-CPT Document 24 Filed 01/10/19 Page 1 of 7 PageID 329



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY                             CASE NO.: 8:18-cv-02869-VMC-CPT
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; ALPINE SECURITIES
CORPORATION,

       Plaintiffs,

vs.

CHRISTOPHER FRANKEL,

      Defendant.
___________________________________/


      OPPOSITION TO DEFENDANT’S MOTION FOR BOND UNDER § 501.211(3)

       Plaintiffs, Cayman Securities Clearing and Trading LTD, the Hurry Family Revocable

Trust, Scottsdale Capital Advisors, and Alpine Securities Corporation, (collectively the “Hurry

Parties”), oppose Defendant, Christopher Frankel’s (“Defendant”) Motion for Bond Under

§ 501.211(3) (“Motion”) [Doc. 16], and state as follows.

I.     INTRODUCTION

       From August 2015 through October 2018, Defendant worked for Alpine Securities

Corporation (“Alpine”), a full service broker-dealer, as a high-level employee. (Declaration of

John Hurry (“Hurry Decl.”), ¶ 4). From August 2015 through July 2018, he served as its CEO,

and from July 2018 through October 2018, he worked as a consultant. (Id. at ¶ 5). Defendant left

Alpine in October 2018 purportedly to explore independent opportunities. (Id. at ¶ 6). Alpine soon

thereafter learned that, despite Defendant having signed a nondisclosure and confidentiality

agreement (the “NDA”), he was using Alpine’s and the other Hurry Parties’ confidential
Case 8:18-cv-02869-VMC-CPT Document 24 Filed 01/10/19 Page 2 of 7 PageID 330



information and trade secrets for the benefit of his new business ventures. (Id. at ¶ 7 & Exhibit A).

The Hurry Parties commenced this litigation against Defendant to prevent his use of their

proprietary information and to remedy their prior losses. (Id. at ¶ 9).

       In an attempt to cast himself as the wronged party, Defendant has created a fictitious

narrative that the Hurry Parties are trying to prevent him from competing against their businesses.

To further this fiction, Defendant has brought the Motion, requesting that the Hurry Parties post a

bond in order to proceed with their Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”)

claim. Defendant’s Motion should be denied because it is procedurally and factually deficient.

       First, a motion to post a bond requires a finding that the FDUTPA claim was brought either

without merit or for harassing purposes. Defendant’s Motion proffers no such evidence. Instead,

Defendant simply repeats his fictitious narrative and ignores the fact that (i) he signed the NDA,

and (ii) the Hurry Parties’ Complaint clearly states that Defendant used their confidential

information and trade secrets for his own gain.

       Second, Defendant’s Motion is premature and cannot be decided in the absence of facts.

Put simply, a motion for a bond under section 501.211 should not be decided before discovery has

concluded. See, HRCC, Ltd. v. Hard Rock Cafe Int'l (USA), Inc., 2015 WL 13708771 (M.D. Fla.

Dec. 2, 2015).

       Because the Motion is devoid of any evidence that the Hurry Parties’ FDUTPA claim is

without merit or brought to harass Defendant, there is no reason to believe that Defendant would

be able to present such evidence at an evidentiary hearing. The Motion is, therefore, baseless and

should be denied or, in the alternative, stayed until the close of discovery.




                                                  2
Case 8:18-cv-02869-VMC-CPT Document 24 Filed 01/10/19 Page 3 of 7 PageID 331



II.    DEFENDANT HAS NOT MET HIS BURDEN OF PROOF

       The requirement of a bond is limited to the rare instances when the court, in its discretion,

finds that the plaintiff has brought a FDUTPA claim either without legal or factual merit, or for

the purpose of harassment. Hamilton v. Palm Chevrolet-Oldsmobile, Inc., 366 So. 2d 1233, 1234-

35 (Fla. Dist. Ct. App. 1979) (“It has been long recognized that the purpose of requiring a bond is

to provide defendants an opportunity for redress for harassment rather than to discourage plaintiffs

from seeking access to the courts. It is not every plaintiff who can be required to post a bond; only

those plaintiffs whose suits appear to be without merit are subject to the requirement.”)

       Merely reciting that a plaintiff has not sufficiently stated a claim – or even successfully

having a claim dismissed through a 12(b)(6) motion – does not establish a lack of merit. See e.g.,

Mukamal v. Bakes, 2008 WL 11406180, at *4 (S.D. Fla. Sept. 11, 2008) (after dismissing

plaintiff’s FDUTPA claim for lack of merit, Court held that “this conclusion does not mean that

the claims were frivolous or that Plaintiff brought this action with the intent to harass Defendants”).

A defendant must present evidence “directed towards the merits of the cause of action which is

being prosecuted” in order to establish the necessity for a bond under § 501.211(3). Icon Health

& Fitness, Inc. v. IFITNESS, Inc., 2012 U.S. Dist. LEXIS 46830, *2 (S.D. Fla. April 3, 2012)

“Only plaintiffs whose suits appear to be without merit are subject to the [bond] requirement.” Id.

       Defendant’s Motion fails to demonstrate that the Hurry Parties’ unfair competition claim

is without merit or brought for harassment purposes. The Motion makes unsupported, vague, and

conclusory allegations that the Hurry Parties are attempting to prevent him from competing with

their businesses. Moreover, the Motion ignores the specific allegations in the complaint that

Defendant is using the Hurry Parties’ confidential information and trade secrets in violation of




                                                  3
Case 8:18-cv-02869-VMC-CPT Document 24 Filed 01/10/19 Page 4 of 7 PageID 332



NDA and in violation of various statutes. (See, Complaint at ¶¶ 17-20, 30, 34-41, 45-51, 55-61).

Because Defendant cannot meet his burden of proof, the Motion should be denied.

         A.      The Action Was Not Brought for Harassment Purposes

         Defendant’s Motion proffers no evidence to support its conclusion that the Hurry Parties

commenced this action for harassment purposes. Defendant baselessly alleges that “the plaintiffs

have no right to prevent Defendant from competing”,1 but ignores the fact that the Complaint

clearly states that Defendant violated the NDA by using the Hurry Parties’ trade secrets and

confidential information for his own business purposes. (Complaint at ¶ 20) (“Defendant

knowingly, willfully, and maliciously breached his obligations to Plaintiffs under the NDA and

used confidential information obtained from Plaintiffs to solicit capital, establish banking relations,

recruit Plaintiffs’ clients, and compete with Plaintiffs’ businesses. Among other things, Plaintiffs

are informed and believe Defendant used the foregoing confidential information obtained from

Plaintiffs to make a bid for a broker-dealer in Chicago.”).

         Defendant further claims that this “action is damaging Defendant’s reputation and

employment and business opportunities”,2 but offers no evidence nor affidavit to support this

claim. Further, Defendant fails to explain how the natural effects of this lawsuit somehow evidence

that the lawsuit was filed for harassment purposes.

         To be clear, this action was not brought to harass Defendant, but to ensure that Defendant

continues to abide by his contractual obligations and to remedy the Hurry Parties for Defendant’s

breaches of such obligations. The Hurry Parties are not attempting to prohibit Defendant from

engaging in business, but merely seek to prevent Defendant from building his business off the




1
    Motion at p.9.
2
    Motion at p.9.


                                                  4
Case 8:18-cv-02869-VMC-CPT Document 24 Filed 01/10/19 Page 5 of 7 PageID 333



trade secrets and confidential information that the Hurry Parties spent time and resources

cultivating.

       B.      The Hurry Parties’ FDUTPA Claim is Meritorious

       FDUTPA broadly declares unlawful any unfair or deceptive acts or practices committed in

the conduct of any trade or commerce. See, Fla. Stat. § 501.204(1). The Act is intended to “protect

the consuming public and legitimate business enterprises from those who engage in unfair methods

of competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

conduct of any trade or commerce.” Fla. Stat. § 501.204(1); see also, Delgado v. J.W. Courtesy

Pontiac GMC-Truck, Inc., 693 So.2d 602, 605-06 (Fla. 2d DCA 1997) (discussing the purpose of

FDUTPA in light of its legislative history). It is well established that the unlawful use of another’s

confidential information or trade secrets are considered violations of the FDUTPA. See, XTec, Inc.

v. Hembree Consulting Servs., Inc., 183 F. Supp. 3d 1245, 1263 (S.D. Fla. 2016) (misappropriating

trade secrets violates the FDUTPA); CareerFairs.com v. United Bus. Media LLC, 838 F. Supp. 2d

1316, 1323 (S.D. Fla. 2011) (misappropriation of business idea or trade secret violates FDUTPA);

Wyndham Vacation Resorts, Inc. v. Timeshares Direct, Inc., 123 So. 3d 1149, 1152 (Fla. Dist. Ct.

App. 2012) (misappropriation of trade secret or proprietary information violates FDUTPA).

       Here, it is undisputed that Defendant signed the NDA prior to being hired by the Hurry

Parties, and that this agreement required Defendant to “keep all Confidential Information strictly

confidential by using a reasonable degree of care [and]… not disclose any Confidential

Information received by [him] to any third parties.” (Exhibit A to Hurry Decl.). The agreement

also required Defendant “to use the Confidential Information solely in connection with the current

or contemplated business relationship between the parties and not for any purpose other than as




                                                  5
Case 8:18-cv-02869-VMC-CPT Document 24 Filed 01/10/19 Page 6 of 7 PageID 334



authorized by this Agreement without the prior written consent of an authorized representative of

[Plaintiffs].” (Id.).

        This action arises from Defendant breaching the NDA and misusing the Hurry Parties’

trade secrets in violation of state and federal statutes. As stated in the Complaint, Defendant used

the Hurry Parties’ trade secrets and confidential information to solicit capital, establish banking

relations, recruit the Hurry Parties’ clients, and make a bid on a Chicago-based broker-dealer.

(Complaint at ¶20). This conduct squarely falls within the FDUTPA, and the Hurry Parties’

FDUTPA claim is, therefore, meritorious.

        Conversely, Defendant has proffered no evidence to support his allegation that he is not

using the Hurry Parties’ information for his own business purposes. Accordingly, Defendant’s

Motion should be denied.

III.    DEFENDANT’S MOTION IS PREMATURE

        Defendant’s Motion is premature because it cannot be determined at the early stages of

litigation whether a claim is without merit or has been brought frivolously. In HRCC, Ltd, the

Middle District of Florida declined to schedule an evidentiary hearing on a bond early in the

litigation because it found that “[i]t is not apparent at this stage of the litigation, while discovery

remains ongoing, that [plaintiff’s] FDUTPA claim is utterly lacking in legal or factual merit.”

HRCC, Ltd, 2015 WL 13708771, at *2. It noted that a more proper time for such a motion would

be “at the summary judgment stage.” Id.

         Like the plaintiff in HRCC, Ltd., the Hurry Parties have alleged the elements and factual

support necessary to support their FDUTPA claim. Defendant has offered no evidence to the

contrary. Nor has Defendant proffered evidence that the claim is somehow intended to harass him.

Accordingly, the Court should deny Defendant’s Motion.




                                                  6
Case 8:18-cv-02869-VMC-CPT Document 24 Filed 01/10/19 Page 7 of 7 PageID 335



IV.    CONCLUSION

       For the above-mentioned reasons, Defendant’s Motion for Bond Under § 501.211(3)

should be denied.

       Dated this 10th day of January 2019.

                                              /s/ Jordan Susman
                                              Charles J. Harder, Esq.
                                              Jordan Susman, Esq.
                                              HARDER LLP
                                              132 South Rodeo Drive, Fourth Floor
                                              Beverly Hills, CA 90212-2406
                                              Tel: (424) 203-1600
                                              Fax: (424) 203-1601
                                              E-mail: charder@harderllp.com
                                              E-mail: jsusman@harderllp.com

                                              Kenneth G. Turkel – FBN 867233
                                              Shane B. Vogt – FBN 257620
                                              BAJO | CUVA | COHEN | TURKEL
                                              100 North Tampa Street, Suite 1900
                                              Tampa, Florida 33602
                                              Tel: (813) 443-2199
                                              Fax: (813) 443-2193
                                              E-mail: kturkel@bajocuva.com
                                              E-mail: svogt@bajocuva.com

                                              Attorneys for Plaintiffs




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 10, 2019, the foregoing document was filed with
the Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                              /s/ Jordan Susman
                                              Attorney




                                                 7
